UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 14, 2012 TEARLAB CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Rd, Ste 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 14, 2012, TearLab Corporation issued a press release announcing financial results for its first quarter ended March31, 2012. A copy of this press release is attached hereto as Exhibit99.1. The information in this Item2.02 and Exhibit99.1 shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) and shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, or the Exchange Act, except to the extent that we specifically incorporate it by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of TearLab Corporation dated May 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:May 15, 2012
